Case 2:21-cv-03400-JMV-AME Document 21 Filed 09/15/21 Page 1 of 1 PageID: 533

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Newark, NJ


  VINCENT LABARBIERA
                                   Plaintiff,
  v.                                              Case No.: 2:21−cv−03400−JMV−AME

  JOSEPH VARTOLONE, et al.
                                   Defendant.



  Clerk, Superior Court of New Jersey
  Bergen County Justice Center
  10 Main Street
  Hackensack, NJ 07601
  State No: L−002318 20


  Dear Clerk of Court:
    Enclosed please find a certified copy of the Order remanding the above entitled
  matter to your Court.




                                                Very truly yours,
                                                William T. Walsh, Clerk
                                                By Deputy Clerk, bt



 encl.
 cc: All Counsel
